Citation Nr: 1636819	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-30 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from March 1945 to December 1946.  His military occupational specialty was "Guard Patrolman."  

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

An April 2012 Board decision denied a rating in excess of 40 percent for traumatic arthritis of the lumbar spine with old compression fractures of T12 and L1; a rating in excess of 10 percent for paresthesias of the left foot; and a rating in excess of 10 percent for paresthesias of the right foot.  In that decision it was found that the issue of entitlement to a TDIU was reasonably raised as part of the Veteran's claims for increased ratings.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) and Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, that matter was remanded for further development and the case has now been returned for appellate consideration.  

Following VA examinations on September 26, 2013, a December 2014 rating decision granted an increase in the 10 percent rating assigned for paresthesia of each foot to 20 percent, effective the date of that examination.  This resulted in an increase in the combined disability rating from 50 percent to 60 percent, effective September 26, 2013.  

An April 2016 rating decision denied entitlement to specially adapted housing and entitlement to special home adaptation.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran has two years of high school education and work experience as a commercial artist and working in a hardware store.  

2.  The Veteran is service-connected for traumatic arthritis of the lumbar spine with old compression fractures of T12 and L1, rated 40 percent; and for paresthesias of each foot, with each foot rated at 10 percent disabling prior to September 26, 2013, and each as 20 percent since that time.  

3.  Since September 26, 2013, the Veteran meets the schedular criteria for a TDIU rating.  

4.  The Veteran's service-connected disabilities, in combination, preclude obtaining and retaining substantially gainful employment.  


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met.  38 C.F.R. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.16, 4.17 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in July 2013, pursuant to the Board's April 2012 remand.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  The Veteran's VA medical records are also on file.  He has been afforded multiple VA examinations to assess the severity of his service-connected disabilities, including most recently in September 2013 in compliance with the 2012 Board remand.  It is not alleged, or otherwise shown, that any of the examinations is deficit or otherwise inadequate for appellate adjudication.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999). 

The Veteran declined to testify in support of his claim.  Also, he was provided with a VA Form 21-8940, Application for Increased Compensation Based on Unemployability which was attached to the VCAA notice letter, in compliance with the Board's 2012 remand.  The Veteran has not executed and returned that form, as requested.  However, in light of the fact that the Veteran now has nonservice-connected Alzheimer's disease, the Board finds that there is no fault in his not having done so.  And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

The Veteran's Report of Physical Examination and Induction shows that he had 2 years of high school education and work experience as a farm laborer.  

On VA Form 10-P-10, Application for Hospital Treatment Or Domicillary Care, in April 1954 the Veteran reported that his occupation was a commercial artist.  

On VA rating examination in January 1987 the Veteran reported that since his inservice back injury he had had a weak back which prevented him from doing any type of manual labor.  

On VA rating examination in May 2002 the Veteran reported that after service VA sent him to Art School.  He had retired in 1990.  

VA medical records dating from September 2005 to July 2007 show that in February 2007, the Veteran reported that he tried to stay very active so his back would not become stiff.  He reported that he did a lot of walking. 

VA medical records from September 2005 to December 2011 show that the Veteran used custom soft innersoles and shoegear.  He had neuropathic type pain on the soles of his feet and used a cream, which provided some relief.  

On VA examination in August 2007 it was noted that the Veteran had worked for a hardware company until 1989, when he became 63 1/2 year of age and retired at that point.  The Veteran reported that he had constant low back pain involving the entire lower back.  He had begun to exercise, including exercises at home, to keep from getting stiff.  The exercises helped but the pain continued to progress, albeit slowly.  He reported having flare-ups of more severe pain with weather changes and with any type of strenuous activity.  He related having an additional 40 to 50 percent limitation during flare-ups but denied recent incapacitation or hospitalizations.  Range of motion testing of the lumbar spine revealed flexion from 0 to 45 degrees, extension from 0 to 20 degrees, lateral bending to either side was 0 to 20 degrees, and rotation from 0 to 20 degrees with mild pain to either side.  There was no increased limitation of motion due to weakness, fatigability, or incoordination during the examination.  The diagnoses were compression fracture of T12-L1 and traumatic arthritis at T12-L1 secondary to the compression fracture. 

As to his feet, on VA examination in August 2007 the Veteran reported burning pain on the soles of both feet and that he was limited as to his standing and walking.  Physical examination of both feet showed normal sensation.  Range of motion was normal in all joints and peripheral pulses were good.  The diagnosis was burning paresthesias of both feet. 

On VA examination in February 2008 it was noted that the Veteran had retired due to age or duration of work.  The Veteran denied flare-ups but reported that his condition was continuous and chronic.  He denied a history of hospitalization, surgery, and trauma.  He also denied a history of urinary incontinence, urinary urgency, urinary retention, urinary frequency, nocturia, fecal incontinence, obstipation, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, and dizziness.   He related that his erectile dysfunction was due to prostate surgery.  A peripheral nerves examination revealed evidence of muscle atrophy of the paraspinous muscles.  He also reported a history of fatigue, decreased motion, stiffness, weakness, and pain but denied spasms.  He reported that he was able to walk more than 1/4 mile but less than one mile.  Range of motion revealed flexion from 0 to 40 degrees, with pain from 20 to 40 degrees; extension from 0 to 20 degrees; right lateral flexion from 0 to 30 degrees, with pain from 20 to 30 degrees; left lateral flexion from 0 to 25 degrees; and bilateral lateral rotation from 0 to 30 degrees.  Pain was present on active and passive motion during flexion and right lateral flexion.  There was no additional loss of motion on repetitive use.  

The Veteran stated that he was not employed by reason of retirement in 1988 due to eligibility by age or duration of work.  The examiner found that the Veteran's diagnosis of degenerative arthritis/joint disease of the lumbar spine had a mild impact on feeding and a moderate impact on exercise, bathing, dressing, toileting, and grooming.  There was a severe impact on shopping, recreation, and traveling; and prevented the Veteran from performing chores. 

On VA peripheral nerves examination in February 2008 the Veteran described his peripheral nerve symptoms as burning of the feet.  The burning was worse when wearing socks and shoes or with prolonged walking.  Physical examination revealed normal muscle function and a normal sensory examination with respect to the lower extremities.  Deep tendon reflexes were normal in the lower extremities.  There was no evidence of abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  An electromyography and nerve conduction studies were conducted.  The EMG was normal, however, other test results revealed left peroneal neuropathy with no evidence of left lower extremity radiculopathy.  The diagnosis was peroneal neuropathy of the bilateral feet.  The examiner noted that nerve dysfunction was present in the form of neuralgia.  Paralysis and neuritis were absent.  The examiner noted moderate impact on the Veteran's ability to perform chores, shopping, sports, recreation, and traveling.  She also noted severe impact on the Veteran's ability to exercise.   

VA medical records dating from September 2007 to December 2011 reflect that the Veteran had continued complaints of back pain.  In April 2009 his prescription was increased due to his complaints of pain.  In July 2009 a new back brace was ordered for him.  He reported that his pain was located primarily in the center of the lower back.  He stated that he was frustrated because he was not as active as he once was due to his back and reported that he could not lift.  

In an April 2008 statement the Veteran reported that he had a lot of pain in both of his feet.  In the Veteran's Substantive Appeal in June 2009 he stated that he was unable to walk or travel due to the pain.  

On VA examination in December 2011 the Veteran reported having constant, moderate pain and that the pain was worse with bending, lifting, and walking.  He denied incapacitating flare-ups requiring hospital visits or procedures.  The diagnosis was spine compression fracture. 

Range of motion testing revealed flexion from 0 to 75 degrees, with pain starting at 0 degrees; extension from 0 to 10 degrees, with pain starting at 0 degrees; right lateral flexion from 0 to 15, with pain starting at 0 degrees; left lateral flexion from 0 to 15 degrees, with pain starting at 0 degrees; right lateral rotation from 0 to 20 degrees, with pain starting at 0 degrees; and left lateral rotation from 0 to 20 degrees, with pain starting at 0 degrees.  The Veteran was able to perform repetitive use testing with no change in range of motion.  He did not have additional limitation in range of motion following repetitive use.  He did have functional loss and/or impairment evidenced by less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  He exhibited pain with palpation of paravertebral muscles but did not exhibit guarding or muscle spasm.  He had normal muscle strength and normal reflexes.  A sensory examination was normal from his thighs to ankles but he had decreased light touch sensation in the feet and toes.  Straight leg raising was negative.  He displayed mild, intermittent radicular pain in the bilateral lower extremities, mild paresthesias in the bilateral lower extremities, and mild numbness in the right lower extremity, indicating involvement of L4, L5, S1, S2, and S3.  He did not have any other neurologic abnormalities, including bowel or bladder problems, and did not have intervertebral disc syndrome (IVDS).  The Veteran used a brace and a cane regularly due to his back and peripheral nerve conditions.  

Diagnostic testing showed no arthritis but revealed a vertebral fracture with a 25 percent loss of vertebral body.  The impression was old compression fracture of T12 and L1.  The examiner noted the Veteran's thoracolumbar spine condition would prevent employment of a physical but not of a sedentary nature. 

On VA peripheral nerve examination in December 2011 the Veteran reported a burning in his feet.  It was noted that the Veteran had mild intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and mild numbness in the right and left lower extremities.  Muscle strength and reflexes were normal.  A sensory examination was normal from the upper thighs to the ankles and decreased in the bilateral feet and toes.  There was no evidence of trophic changes.  His gait was slightly antalgic due to his back condition.  There were no signs of paralysis, either complete or incomplete. The Veteran reported regularly using a brace and cane.  The examiner noted no functional impairment of the extremities and noted no impact on the Veteran's ability to work.  The examiner indicated that the sciatic nerve was involved and that the severity was mild with respect to both lower extremities.  

A September 5, 2014, VA outpatient treatment (VAOPT) record noted that the Veteran had kyphosis and that he had decreased strength in each lower extremity.  He had trouble standing without assistance.  He had a history of prior falls and muscle weakness.  Also in that same month it was noted that he had dementia, hypothyroidism, and orthostatic hypotension.  

The VA examiner that conducted the February 2008 VA rating examinations also conducted VA orthopedic and neurologic rating examinations on September 26, 2013.  It was reported that the Veteran had a nonservice-connected disability which impacted his ability to work; specifically, that the Veteran had dementia.  Nevertheless, that examiner opined that the Veteran's spine was compressed.  He had marked kyphosis and degenerative changes.  This condition had markedly reduced his activity level, and he would be considered fully unemployable due to this condition alone.  

On VA orthopedic examination it was noted that X-rays in 2011 had documented old compression fractures of T12 and L1.  It was acknowledged that the Veteran had dementia and his wife, who accompanied him to the examination, stated that he frequently rubbed his back due to lumbar pain for which he occasionally took aspirin for relief.  She also reported that he was sedentary.  

On physical examination range of motion testing was performed and it was reported that the Veteran was unable to perform repetitive-use testing due to pain and aging changes.  He had functional loss with limited motion, weakened movement, painful movement, and interference with sitting, standing as well as weight-bearing.  He had guarding or muscle spasm of the thoracolumbar spine severe enough to result in an abnormal spinal contour.  He had decreased strength and reflexes in the lower extremities but no muscle atrophy.  He had decreased sensation in the feet and toes.  He did not have radiculopathy or IVDS.  The examiner reported that "he is fully unemployable for physical or sedentary labor based on this condition."  

On VA neurologic examination it was reported that the Veteran had peroneal neuropathy with chronic burning of his feet, causing him to rub his feet intermittently during the day.  On physical examination he had pain, paresthesias, and numbness of both lower extremities.  Strength was 4/5 in the lower extremities but there was no muscle atrophy.  Reflexes were diminished, at 1+, at both ankles and knees.  He had decreased sensation in the feet and toes.  It was reported that his gait was normal.  He had moderate incomplete paralysis of the superficial peroneal nerve in each leg.  The examiner (who also conducted the orthopedic examination on the same day) stated that the Veteran's peripheral nerve condition did not impact on his ability to work inasmuch as the condition would not prevent "sedentary labor."  

Law and Regulations

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, .19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed.Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  Disabilities arising from a common etiology or single accident will be considered one disability for these purposes.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Analysis

After a careful and considered review of the medical, vocational and lay evidence, the record indicates that the Veteran was earlier employed as a commercial artist and, later, working in a hardware store.  The Board notes that these are not physically demanding trades and was last employed in 1989 when he retired due to age or duration of work, and not due to his service-connected disabilities.  

Since the Veteran retired he has developed significantly disabling nonservice-connected disabilities, most recently and devastating in nature is his current Alzheimer's disease, in addition to hypothyroidism.  Thus, it is clear that he is no longer capable of any employment, whether it be physically demanding or sedentary.  The dispositive matter is whether his service-connected disabilities of the low back and feet are of such severity as to preclude obtaining or retaining substantially gainful employment.  

In this regard, VA examiners in 2008 and 2011 concluded, after in-depth examinations, that the Veteran was precluded from physically demanding work, which in fact he has never performed since his military service, but not from sedentary work.  Even though the Veteran has had a limited education, he was employed for many years after his military service in at least two occupations wich were essentially sedentary in nature.  Thus, the Board concurs with the conclusions of the VA examiners in 2008 and 2011.  

However, the VA examiner that conducted the rating examinations in 2008, subsequently concluded on VA examinations on September 26, 2013, that the Veteran's service-connected disabilities, and particularly his service-connected low back disability, precluded both physically demanding as well as sedentary employment.  As this examiner had previously examined the Veteran in 2008 and obviously found that there was a progression in the severity of the service-connected low back disability, even if not enough to warrant a higher disability rating, the Board gives significant probative value to this recent opinion.  

Accordingly, because the regular percentage standards for a TDIU rating under 38 C.F.R. § 4.16(a) are satisfied and resolving any doubt in favor of the Veteran, the Board finds that there is persuasive evidence which establishing that the Veteran is incapable of substantially gainful employment due to service-connected disabilities. In sum, the Board finds it reasonable to conclude that the evidence of record supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

Lastly, it must be noted that as to when the Veteran's period of "unemployability" began, the matter of the effective date for the TDIU rating will be initially determined by the RO.  Should the Veteran disagree with that effective date, that is an issue or matter which he may then appeal to the Board.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (noting the existence of separate elements of a VA disability claim, including the effective date of the disability and citing Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998) and Fenderson v. West, 12 Vet. App. 119, 125 (1999)).  


ORDER

A TDIU rating is granted, subject to applicable law and regulations governing the award of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


